Order denying motion for a separate trial of the issue as to whether plaintiff accepted compensation under the provisions of the Longshoremen’s and Harbor Workers’ Compensation Act*  reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. It appears that the trial of the issue, if determined adversely to the plaintiff, will end the litigation and render a trial of the merits unnecessary. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.